Per Curiam.
There is ample evidence in the record to sustain the award as a deficiency judgment. While we do not believe that the amount the grantee paid for the conveyance to him in blank can be relied upon as a basis of computation of the value of the property, still, the motives which prompted the transfer *109may properly be considered. It is difficult to imagine that the defendant Hawkins would have conveyed the property to a stranger, if it had a value greatly in excess of the mortgage.
Testimony concerning all necessary elements as outlined in Heiman v. Bishop (272 N. Y. 83) can be found in the record. We are constrained to the view that the judgment, as entered, fairly reflects the damage which was suffered by the mortgagee. Consequently, tbe order and judgment should be affirmed, with costs.
Present — O’Malley, Townley, Glennon, Untermyer and Dore, JJ.j Dore, J., dissents and votes to reverse.